Title: From John Quincy Adams to Abigail Smith Adams, 30 January 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 13
St: Petersburg 18./30. January 1811.

I wrote you on the last day of the old year, Old-Style, and sent my letter under cover to Mr: Russell our Chargé des Affairs at Paris—It went by a Courier of the French Ambassador, and I requested Mr: Russell to forward it by the earliest opportunity to America—I shall send the present by a Gentleman who is going to Copenhagen; and shall desire to have it forwarded from that place, or from any other whence a good opportunity may happen to present itself.
I begin with the best news that ever can be given to distant friends; by the information that we are all well—My wife was much indisposed for two days at the close of the last week, but is now thank Heaven, recovered—Charles grows like a mushroom, and chatters a compound dialect of French, German and English, which I hope will save him one of these days the trouble of beating either of these languages into his head with the grammatical hammer—
We have gone through all the days of troublesome Ceremony for this Winter—The New-Year’s day Court, and Evening Mascarade—The benediction of the Neva-Waters, on the 6th: and the Empress’s Birth-day on the 13/25—They have been this year less troublesome than usual having been abridged of one tedious Ball.
The new year commenced by the burning down of the principal theatre in this City—The fire broke out about 2. O’Clock in the Morning, and in two hours time the whole interior part of the building was demolished. French and Russian plays were performed at this house alternately two Evenings in succession—
We have had hitherto no weather severely cold this winter—But for the last two months we have scarcely had sight of the Sun—The only fair weather they have at this Season of the year is that of extreme cold—That is generally attended with sun-shine, and without wind
There is not much prospect of Peace between the Russians and Turks; but they are in winter-quarters and do not fight—Whether they fight much in Spain and Portugal, you probably hear more fully and sooner than we do here. As the French who are the allies of Russia are very much detested by them, we have about twice a week reports that Massena has been totally defeated—By the time one such Report cools down into a Fable, there is always another ready to take its place—On the other hand the french official gazettes which we receive here fresh and fresh, are continually boasting of their successes against bands of Banditti, in all the provinces of Spain; and one of the latest accounts I have seen was to tell how Marshall MacDonald, a Duke and a Commander in chief of a French Army, succeeded in covering a convoy of Cattle from Girona to Barcelona, to supply that place with provisions—Which shews pretty clearly what sort of a conquest of Spain the French have to boast of.
It is a vulgar french proverb, that appetite comes by eating,—the Great Napoleon had scarcely swallowed Holland before he found his stomach craving for more—He then took a part of Switzerland, because he says he made a road through the Country, and the People have not paid for it; but he tells his Senate that when he gave a Constitution to the Swiss he foresaw that France would soon want that part of the Country, and so seperated it from the Confederation, that it might always be ready to be incorporated at a minutes warning. Last of all he has annexed the Hanseatic Cities and a great part of his brother Jerom’s kingdom of Westphalia to France, which his Counsellors of State say is indispensably necessary, because England refuses to revoke her orders in Council.—One of them makes no hesitation of saying in the face of the world, that “the Will of Napoleon will always be a decree of Fate”—There is but one step from this to the horns of Jupiter Ammon.
When we turn back our recollections merely to the years from 1790 to 1795, and observe what is now passing, on the Continent of Europe, it is hardly possible even for those who saw how much of error, and of imposture there was in the first days of the french Revolution, not to behold with some surprize the machine of the present day managed by the same identical men who were then the loudest proclaimers of liberty, equality and the rights of the People—The mire of the streets is not so vile as the People, and whatever belongs to the People, in the estimation of their present masters—But the fashion of anarchy and mob-government never lasts long—The dominion of military despotism, once established may last for thousands of years—
As there is nothing like civil or political liberty left upon the Continent of Europe, it does not seem to be of much consequence to whom the People belong—But the great misfortune is that as the system of future Government which is organizing for them rests upon nothing but military power, its tendencies are not only to rivet the most oppressive kind of slavery upon mankind, but to open before them an endless prospect of inevitable War.—If all the Conquests of France could be accomplished like those of Rome and Holland and the Hanseatic Cities, by the mere drawing up of a Senatus-Consult, it would no more be worthy of a rational man’s consideration than it was of the Republicans of Amsterdam, whether they were to have a king Louis or an Arch-Treasurer of the Empire, Duke of Plaisance, to administer their affairs.
Although we have letters from Washington to the 3d: of November, and have heard indirectly to the last of October from Boston we have nothing from you, or from any part of the family of a more recent date than the first week in August, and my latest date from my brother is still in May. We are now deprived of the Intelligence which in the summer Season we get from the Newspapers—As to American Politics since the 4th: of July we have heard no-more of thm than of the Politics of China. I wish to learn how the Elections for the next House of Representatives in Congress have turned out.
I beg you to present my dutiful remembrance to my father, and to give my blessing and their mother’s to my dear Sons George and John—I am in daily expectation of receiving a letter from George of his own writing; and by this time I hope John is beginning to learn to write too—I long to see them and you, but fear I shall not yet enjoy that pleasure the present year—Whether absent or with you, I am and shall be, ever your’s 
A.